DETAILED ACTION

Response to Arguments
Applicant’s remarks on pages 10 – 15 have been fully considered and are found persuasive.  The rejection is withdrawn and the claims 1 – 9, 11 – 15, and 17 – 22 are in condition for the reasons noted herein.

Reasons for Allowance
The prior art, individually or in combination, does not teach nor render obvious the claims as amended, when the claims are taken as a whole. 
The first closest prior art is that of Pedersen (US 20100179428 A1) which teaches a method for performing an ultrasound examination which involves entering a workflow with a plurality of anatomical zones, a graphical model, graphical icons positioned, saving and associating first and second images with clinical findings. 
Pedersen does not disclose the clinical findings related to a presence of free fluid, displaying an examination overview, nor a plurality of tiles. 
The second closest prior art is that of Hunter, already on record, which teaches a method for performing an ultrasound examination which involves entering a workflow with a plurality of anatomical zones, a graphical model, graphical icons positioned, saving and associating first and second images with clinical findings, a plurality of tiles, and an examination overview.
Hunter does not disclose the clinical findings related to a presence of free fluid, displaying an examination overview, nor a plurality of tiles.
Combining the closest prior art teachings would not render the claims as amended obvious.
Considering each of the recitations of independent claims 1 and 13 as an ordered combination, the steps or functions could not practically be performed in the mind and therefore do not represent abstract ideas.
For these reasons, claims 1 – 9, 11 – 15, and 17 – 22 are in condition for allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571) 272-1041.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793